Title: To Thomas Jefferson from C. W. F. Dumas, 31 December 1790
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
La Haie 31e. Dec. 1790

Je n’ai rien, pour le coup, à ajouter à ma dernière du 6 au 15 courant, que j’ai portée moi-même à Rotterdam, et remise en mains propres de Wm. Stuard, Capitaine de la Fregatte the Willink, parti de là pour Baltimore, sinon de relever une faute essentielle commise à la hâte d’après un Rentier au sujet du prix courant des Obligations de la Négotiation des fonds liquidés. Au lieu de ƒ1025, c’est ƒ1250 que coute aujourd’hui une de ces Obligations de ƒ1000 de Capital, de la Négociation de Mess. v. Staphorst, &c.: car c’est à 25 p% au-delà du Capital qu’on les achette; et celles de la Négociation du Courtier Stadnitsky sont encore plus haut, leur cours actuel étant à 27 p% au-dessus du Capital.
Les circonstances où se trouve l’Europe paroissent toujours très-critiques, tant par rapport au Nord, et à la part qu’y prendront, plus ou moins forcément, d’autres Puissances, qu’eu égard aux grandes Indes.
La Banque d’Amsterdam reste au-dessous du Pair. On continue de garnisonner l’intérieur de l’Etat, et demain il retentira de bénédictions! Grace à Dieu, celles dont jouissent les Etats-Unis, et leur Administration, sont réelles et journalières. Je suis avec grand respect, De Votre Excellence, Le très-humble, très-obéissant & fidele Serviteur

C W F Dumas

